PER CURIAM. Appellant challenges the evidentiary support for a number of provisions in the final judgment dissolving his marriage to Appellee. The record does not contain a transcript of the evidentiary hearing underlying the final judgment and the trial court rejected the proposed statement of the evidence prepared by Appellant under Florida Rule of Appellate Procedure 9.200(b)(4). Without a transcript of the hearing or an approved statement of the evidence, we have no way to evaluate the claims raised by Appellant. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979) (“When there are issues of fact the appellant necessarily asks the reviewing court to draw conclusions about the evidence. Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory. Without knowing the factual context, neither can an appellate court reasonably conclude that the trial judge so misconceived the law as to require reversal.”). Accordingly, the final judgment is AFFIRMED. LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.